468 F.2d 622
Harry R. BENNER, Appellant,v.MG Howard H. COOKSEY, Commanding General, U. S. ArmyTraining Center, Infantry, Fort Dix, New Jersey.
No. 71-1899.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6) Nov. 24, 1972.Decided Nov. 24, 1972.

Harry R. Benner, pro se.
Bernard S. Davis, Asst. U. S. Atty., Newark, N. J., for appellee.
Before ALDISERT, GIBBONS and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Certain important questions presented by this appeal from a denial of habeas corpus relief to an in-service petitioner challenging Selective Service processes have now been resolved by two decisions of this court which were not available to the district court at the time these proceedings were before it.  United States ex rel. Bent v. Laird, 453 F.2d 625 (3d Cir. 1971), and Cale v. Volatile, 465 F.2d 1110 (3d Cir. 1972).


2
Accordingly, the judgment of the district court will be vacated and the proceedings remanded for reconsideration.